Case 1:18-bk-12337-MT         Doc 71 Filed 04/24/19 Entered 04/24/19 12:21:26                Desc
                                Main Document Page 1 of 3


 1

 2
                                                                 FILED & ENTERED
 3

 4                                                                       APR 24 2019

 5                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
                                                                    BY Fisher     DEPUTY CLERK
 6

 7

 8                            UNITED STATES BANKRUPTCY COURT

 9                              CENTRAL DISTRICT OF CALIFORNIA

10                               SAN FERNANDO VALLEY DIVISION

11
     In re:                                            Case No.: 1:18-bk-12337-MT
12

13 Edwin I. Guardia,                                   Chapter 13

14                         Debtor.                     NOTICE OF TENTATIVE RULING RE
                                                       OBJECTION TO THE SECURED CLAIM
15                                                     OF BANK OF AMERICA, NATIONAL
                                                       ASSOCIATION (CLAIM 5)
16

17                                                     Hearing
                                                       Date: April 23, 2019
18                                                     Time: 11:00 a.m.
                                                       Ctrm: 302
19

20

21            At the above date and time, the Court held a hearing on the Objection to the

22 Secured Claim of Bank of America, National Association (the “Objection”), filed by Debtor.

23 Appearances are as noted on the record for the hearing. At the hearing, the Court

24 adopted its tentative ruling on the Objection. A copy of the Court’s tentative ruling is

25 attached to this cover page.

26 //
27 //

28 //

                                                   1
Case 1:18-bk-12337-MT       Doc 71 Filed 04/24/19 Entered 04/24/19 12:21:26           Desc
                              Main Document Page 2 of 3


 1 Standing to File Proof of Claim

 2 Debtor argues that Bank of America, N.A. (as serviced by Wells Fargo) ("BOA") does not
   have standing to assert this claim. Debtor relies on In re Veal, where the BAP determined
 3 that "a party has standing to prosecute a proof of claim involving a negotiable promissory
   note secured by real property if, under applicable law, it is a 'person entitled to enforce the
 4 note' as defined by [§ 3-301] the Uniform Commercial Code." Veal v. Am. Home Mortg.
   Servicing, Inc. (In re Veal), 450 B.R. 897, 902 (B.A.P. 9th Cir. 2011). UCC § 3-301
 5
   (codified as Cal. Commercial Code § 3301) defines "person entitled to enforce" an
 6 instrument to include the holder of the instrument. A "holder" in turn is defined to include
   "the person in possession of a negotiable instrument that is payable to the bearer or to an
 7 identified person that is the person in possession." UCC 1-201(b)(21)(A); Cal. Commercial
   Code § 1201(b)(21)(A).
 8
   BOA argues that the subject note is endorsed in blank and, therefore, is payable to the
 9
   bearer. BOA submits evidence that it is in possession of the note and is therefore a
10 person entitled to enforce the note under UCC 3-301. Attached to the declaration of
   Talneca Wilson is a copy of such note. This appears to resolve the issue of whether BOA
11 has standing to prosecute this proof of claim. The Court now moves to the merits of the
   claim objection.
12
   Informal Proof of Claim Theory
13
   There are two requirements for a document to qualify as an informal proof of claim: "(1)
14 the document must state an explicit demand showing the nature and amount of the claim
   against the estate, and (2) the document must evidence an intent to hold the debtor
15 liable." Spokane Law Enf’t Fed. Credit Union v. Barker (In re Barker), 839 F.3d 1189, 1196
   (9th Cir. 2016). Further, the document must have been filed within the statutorily
16 prescribed time frame. Id. On October 31, 2018, almost a month before the deadline to file

17 a proof of claim, BOA filed an objection to the confirmation of Debtor's chapter 13 plan.
   The objection to confirmation states that BOA holds a claim for $913,768.58 secured by
18 Debtor's residence. The objection to confirmation evinces an intent to hold the Debtor
   liable because BOA argues that Debtor has failed to provide any cure its arrearages of
19 $373,668.84 in the plan as required by §§ 1322(b)(2) and (b)(5). By contrast, the court in
   Barker held that a debtor's schedules did not meet either of the prongs of the informal
20 proof of claim because they were neither an explicit demand nor did they evidence an

21 intent to hold the debtor liable.

22 / / /

23 / / /

24 / / /

25
     ///
26
     ///
27
     ///
28

                                                  2
Case 1:18-bk-12337-MT       Doc 71 Filed 04/24/19 Entered 04/24/19 12:21:26      Desc
                              Main Document Page 3 of 3


  Debtor argues that creditor's "informal proof of claim" theory has been superseded by an
1 amendment to Rule 3002(c). This argument falls flat. Rules establishing the timeliness of

2 claims were in effect at the time that the Barker was decided--in fact, one of the
  requirements of an informal proof of claim is that the document must be filed within the
3 statutorily prescribed time frame. The informal proof of claim doctrine should therefore be
  understood as expanding the definition of "proof of claim" beyond formal proofs of claim,
4 and deeming a claim timely as long as the "informal" proof of claim was filed within the
  time allowed by applicable rules. Rule 3002(c) is therefore integral to and not in conflict
5
  with the application of the informal proof of claim theory. Nor does the 2017 amendment to
6 3002(a), requiring secured creditors to file proofs of claim, affect or supersede the
  precedent on informal proofs of claims.
7
  APPEARANCE REQUIRED
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: April 24, 2019
24

25

26
27

28

                                               3
